 Case: 5:19-cr-00511-JG Doc #: 17 Filed: 02/20/20 1 of 1. PageID #: 67




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,                    )              CASE NO. 5:19-CR-00511
                                             )
       Plaintiff,                            )              JUDGE JAMES S. GWIN
                                             )
vs.                                          )              ORDER
                                             )
LANTY CARR,                                  )
                                             )
       Defendant.                            )



       This matter was heard on February 20, 2020, upon the request of United States Pretrial

Services Office for a finding that the defendant had violated the conditions of his bond. The

defendant was present and represented by counsel. The defendant waived his right to a hearing

and admitted to violating the conditions of his bond. Upon consideration of statements of

counsel and Pretrial Services, the Court finds that the terms of the defendant's bond have been

violated.

       IT IS ORDERED that defendant's bond is hereby revoked and defendant is remanded to

the custody of the United States Marshal pending sentencing.



Dated: February 20, 2020                            s/      James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE
